Title: From Abigail Smith Adams to John Quincy Adams, 30 May 1818
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					my Dear Son
					Quincy May 30th 1818
				
				I think I once heard you Say—to make a thing choice it Should be rare. your kind Letter last Evening received—possesst both those qualities. The very Sight of your hand writing—addresd as formerly gave a Spring to my Spirits, and your Father Sprung from the settee to place himself by my Side, while I read it to him—I have foreborne writing to you, during the Session of Congress, being unwilling to add to your incumberances, and mrs Adams has been So attentive to amuse and divert me, that I owe her many thanks—altho there were many things untold, which I wished to know, but might not have been So prudent to have committed to paper I have Sometimes felt my Self in the predicament of the Inn keeper; who was very inquisitive with a traveller who had lost an Arm, who he was? from whence he came, whither going &c finally how he lost his Arm? to which the traveller replied, that he would tell him upon condition that he would not ask him an other question—having obtaind the promise,—well then said the Traveller, it was bitten of the poor Inn keeper Stood agast, but fearfull of breaking his word, only Said—I wish I knew what bit it of—George has past a fortnight with us. upon all Sides, young and old, it is agreed, that he has Shook of many of his peculiarities: and improved in Manners and person—to his Studies he bonds with assiduity—but Algebra and Mathematicks come hard to him His mind and Moral’s are pure: so far as I know; and the respect he has for your precepts, and advice, and those of his Mother are a pledge of Security—The vacation having ended, he was punctual to return, and John carried him to Cambridge on fryday. John and Charles term closes tomorrow. this is Artillery Election, but they have not any desire to be in Town to day they fatigue themselves with excercise, and brown themselves to hardihoood, and do not think the vacation designd for the Study of Greek, when fishing and other rural amusements invite them abroad. their Grandfather has employd them to copy for him, and John observed the other day, that it was a pleasant employment; his Grandfather had So many amuseing annecdotes in his Letters—I hope my dear Son, that you will come and See us. indeed you must, if only for a Short time. If Life Should Still be continued to us, yet every day Steals Something from us, and Nature cannot long Sustain herself against the depredations of time—I think with mr Jefferson that one of the most humiliating Spectacles, is Body without mind come then and See us, while something of that remains—I have been Sometimes interested enough in the debates in Congress to read them. mr Clays Novel proposition attracted my notice—and I read the Speeches pro & con—and was of the Same mind when I finishd them, as when I began, that there was nothing Serious in the measure, that it was a Show without a Substance, but the fire brand would not catch amongst the Foxesupon internal improvement, much has been Said, and much remains to be done—A writer in a Washington paper not long Since, undertook to draw the Characters of president, and heads of departments. Some of them I Saw. he let you off in Short hand, but I will never forgive him for blasting the Laurels of Wirt. If he was not one of the well Born—it was no fault of his—why tell the world in So licentious a Stile, how begotten & how Born—his early pursuits, and juvenile follies and vices ought not to have been brought up to the public view, to Diminish the value of those talents—and virtues, which now, as he Says illumine his Life, and dignify his Character—what must be the feelings of his wife and Children, to have Such a hideous picture drawn of the Birth and youth of their Parent—I cannot forgive the Busy meddling fellow whether Native of foreigner. Gen’ll Dearbourn too must Disturb the ashes of the dead, and do honour neither to himself or his Country—Col Talmage of Connecticut was for striping the laurels from the Brows of the three Brave fellows who Captured Andre, and now it is questiond whether Gen’ll Putnam was a coward or a brave Man.What is become of John Randolph, who now no more is missed than if he never did exist. Some Say he is gone abroad—Have you any Letters from mr Rush? I have had one or two Letters from John A Smith, who appears to be much pleased with mr Rush and Family—and to feel again, as tho he had Something to be attached to—for a week past we have had delightfull weather the whole creation glows; and vegetation is as rapid as I ever knew it even old Age is revived—and Shares in the general joy—John and Charls who ann Breakfast table Send their duty—to you and to their Mother—with unabateing affection / Your Mother
				
					Abigail Adams—
				
				
			